



















WARRANT AGREEMENT
dated as of April 22, 2016 between
SWIFT ENERGY COMPANY
(as Reorganized) and
American Stock Transfer & Trust Company, LLC,
as Warrant Agent







--------------------------------------------------------------------------------








TABLE OF CONTENTS


Page
Article 1
Definitions    1

Section 1.01
Certain Definitions    1

Article 2
Issuance, Execution and Transfer of Warrants    6

Section 2.01
Issuance and Delivery of Warrants    6

Section 2.02
Execution and Authentication of Warrants    7

Section 2.03
Registration, Transfer, Exchange and Substitution    7

Section 2.04
Form of Global Warrant Certificates    8

Section 2.05
Cancellation of the 2019 Global Warrant Certificates    8

Section 2.06
Cancellation of the 2020 Global Warrant Certificates    8

Section 2.07
Limitations on Transfer    8

Article 3
Exercise and Settlement of Warrants    9

Section 3.01
Exercise of Warrants    9

Section 3.02
Procedure for Exercise    9

Section 3.03
Settlement of Warrants    10

Section 3.04
Delivery of Common Shares    10

Section 3.05
No Fractional Common Shares to Be Issued    11

Section 3.06
Acquisition of Warrants by Company    11

Section 3.07
Validity of Exercise    12

Section 3.08
Certain Calculations    12

Article 4
Adjustments    12

Section 4.01
Adjustments to Exercise Price    12

Section 4.02
Adjustments to Number of Warrants    14

Section 4.03
Certain Distributions of Rights and Warrants    14

Section 4.04
Stockholder Rights Plans    15

Section 4.05
Restrictions on Adjustments    15

Section 4.06
Successor upon Consolidation, Merger and Sale of Assets    16

Section 4.07
Adjustment upon Reorganization Event    17

Section 4.08
Reserved    18

Section 4.09
Common Shares Outstanding; Common Shares Reserved for Issuance

on Exercise    18
Section 4.10
Calculations; Instructions to Warrant Agent    18

Section 4.11
Notice of Adjustments    18

Section 4.12
Warrant Agent Not Responsible for Adjustments or Validity    19

Section 4.13
Statements on Warrants    19

Section 4.14
Effect of Adjustment    19

Article 5
Other Provisions Relating to Rights of Global Warrant Holder    19

Section 5.01
No Rights as Stockholders    19

Section 5.02
Mutilated or Missing Global Warrant Certificates    19



 
i
 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page




Section 5.03
Modification, Waiver and Meetings    19

Section 5.04
Notices of Date, etc    20

Article 6
Concerning the Warrant Agent and Other Matters    21

Section 6.01
Payment of Certain Taxes    21

Section 6.02
Reserved    21

Section 6.03
Change of Warrant Agent    21

Section 6.04
Compensation; Further Assurances    22

Section 6.05
Reliance on Counsel    22

Section 6.06
Proof of Actions Taken    22

Section 6.07
Correctness of Statements    22

Section 6.08
Validity of Agreement    23

Section 6.09
Use of Agents    23

Section 6.10
Liability of Warrant Agent    23

Section 6.11
Legal Proceedings    23

Section 6.12
Actions as Agent    24

Section 6.13
Appointment and Acceptance of Agency    24

Section 6.14
Successors and Assigns    24

Section 6.15
Notices    24

Section 6.16
Applicable Law; Jurisdiction    24

Section 6.17
Waiver of Jury Trial    25

Section 6.18
Benefit of this Warrant Agreement    25

Section 6.19
Registered Global Warrant Holder    25

Section 6.20
Headings    25

Section 6.21
Counterparts    25

Section 6.22
Entire Agreement    25

Section 6.23
Severability    25

Section 6.24
Termination    25

Section 6.25
Confidentiality    26

Section 6.26
Force Majeure    26





SCHEDULE A        SCHEDULE OF INCREASES OR DECREASES IN WARRANTS


EXHIBIT A        FORM OF GLOBAL WARRANT CERTIFICATE


EXHIBIT B        FORM OF EXERCISE NOTICE


EXHIBIT C        WARRANT AGENT FEE SCHEDULE






 
ii
 




--------------------------------------------------------------------------------






WARRANT AGREEMENT
Warrant Agreement (as it may be amended from time to time, this “Warrant
Agreement”), dated as of April 22, 2016, between Swift Energy Company, a
Delaware corporation (the “Company”), and American Stock Transfer & Trust
Company, LLC, a New York State chartered limited purpose trust company (the
“Warrant Agent”).
WITNESSETH THAT:
WHEREAS, pursuant to the terms and conditions of the Plan of Reorganization,
dated February 5, 2016 (the “Plan”) relating to the reorganization under Chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”) of the Company
and certain of its direct and indirect Subsidiaries, the holders of the
Company’s common stock to be cancelled on the date the Plan becomes effective
(the “Initial Beneficial Holders”) are to be issued the 2019 Warrants and the
2020 Warrants, exercisable until the 2019 Expiration Date and the 2020
Expiration Date, respectively, to purchase up to an aggregate of 4,285,714
Common Shares at an exercise price of $80.00 per share for the 2019 Warrants and
at an exercise price of $86.18 per share for the 2020 Warrants, as the same may
be adjusted pursuant to Article 4 hereof;
WHEREAS, the Warrants have the terms and conditions set forth in this Warrant
Agreement (including the Exhibits hereto);
WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, exchange, Transfer, substitution and exercise of Warrants; and
WHEREAS, the Warrants and the underlying Common Shares are being offered and
sold in reliance on the exemption from the registration requirements of the
Securities Act and any applicable state securities or “blue sky” laws afforded
by Section 1145(a)(2) of the Bankruptcy Code.
NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:
Article 1
Definitions
Section 1.01    Certain Definitions. As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:
“2019 Global Warrant” means a 2019 Warrant in the form of a Global Warrant
Certificate.
“2020 Global Warrant” means a 2020 Warrant in the form of a Global Warrant
Certificate.


- 1 -    



--------------------------------------------------------------------------------






“2019 Global Warrant Certificate” means any certificate representing the 2019
Warrants satisfying the requirements set forth in Section 2.04.
“2020 Global Warrant Certificate” means any certificate representing the 2020
Warrants satisfying the requirements set forth in Section 2.04.
“2019 Exercise Price” means $80.00 per share.
“2020 Exercise Price” means $86.18 per share, determined assuming the full
exercise of the 2019 Warrants.
“2019 Expiration Date” means the Close of Business on April 22, 2019.
“2020 Expiration Date” means the Close of Business on April 22, 2020.
“2019 Warrants” means the warrants of the Company which expire on the 2019
Expiration Date, are exercisable for a single Common Share as provided herein
and are issued pursuant to this Warrant Agreement with the terms, conditions and
rights set forth herein.
“2020 Warrants” means the warrants of the Company which expire on the 2020
Expiration Date, are exercisable for a single Common Share as provided herein
and are issued pursuant to this Warrant Agreement with the terms, conditions and
rights set forth herein.
“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first specified Person. For
the purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
“Affiliated Buyer” means, with respect to an Asset Sale or tender offer, any
Person (i) who is an Affiliate of the Company, (ii) who is an officer, director,
employee or member of the Company or any Affiliate of the Company, or (iii) a
majority of which Person’s total outstanding equity, upon consummation of such
transaction, is held by Persons who are equity holders in the Company
immediately prior to the consummation of such transaction.
“Appropriate Officer” has the meaning set forth in Section 2.02(a).
“Asset Sale” has the meaning set forth in Section 4.06(c).
“Authentication Order” means a Company Order for authentication and delivery of
the Warrants.
“Bankruptcy Code” has the meaning set forth in the Recitals.


- 2 -    



--------------------------------------------------------------------------------






“Beneficial Owner” means any Person beneficially owning an interest in a Global
Warrant, which interest is credited to the account of a direct participant in
the Depository for the benefit of such Person through the book-entry system
maintained by the Depositary (or its agent)). For the avoidance of doubt, a
Participant may also be a Beneficial Owner.
“Board” means the board of directors of the Company or any committee of such
board duly authorized to exercise the power of the board of directors with
respect to the matters provided for in this Warrant Agreement as to which the
board of directors is authorized or required to act.
“Business Day” means any day other than (x) a Saturday or Sunday or (y) any day
which is a legal holiday in the State of New York or a day on which banking
institutions and trust companies in the state in which the Warrant Agent is
located are authorized or obligated by Law, regulation or executive order to
close.
“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.
“Change of Control” means (i) any person or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (other than an Excluded
Person, the Company, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Common Shares of the Company or pursuant to an
Exempt Transaction), becomes the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding Voting Securities; (ii) the consummation of a merger,
reorganization or consolidation of the Company or a direct or indirect
subsidiary of the Company with, another Person (other than an Exempt
Transaction); (iii) the consummation of a sale, disposition or other change in
ownership of assets of the Company and/or any of its direct and indirect
subsidiaries having a value constituting at least 50% of the total gross fair
market value of all of the assets of the Company and its direct and indirect
subsidiaries (on a consolidated basis) immediately prior to such transaction to
a Person other than an Excluded Person; or (iv) the consummation of a
transaction that implements in whole or in part a resolution of the stockholders
of the Company authorizing a complete liquidation or dissolution of the Company.
For the avoidance of doubt, a Change of Control will not be deemed to have
occurred if an Excluded Person has the ability to appoint a majority of the
Board of the Company or any parent entity, and none of the transactions
contemplated by the Plan shall be deemed a Change of Control.
“Charter” means the certificate of incorporation of the Company, as amended or
restated.
“Close of Business” means 5:00 p.m., New York City time.
“Closing Date” means the effective date of the Plan.


- 3 -    



--------------------------------------------------------------------------------






“Common Shares” means shares of the common stock, par value $0.01 per share, of
the Company.
“Common Shares Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Shares actually outstanding at such time, plus (b) the number
of Common Shares issuable upon conversion or exchange of Convertible Securities
actually outstanding at such time, regardless of whether the Convertible
Securities are actually exercisable at such time, plus (c) the number of Common
Shares reserved for issuance at such time under the Company's Management Plan or
any other equity incentive plan of the Company, regardless of whether the Common
Shares are actually subject to outstanding options at such time or whether any
outstanding options are actually exercisable at such time; provided, that Common
Shares Deemed Outstanding at any given time shall not include shares owned or
held by or for the account of the Company or any of its wholly-owned
subsidiaries.
“Company” has the meaning set forth in the preamble.
“Company Order” means a written request or order signed in the name of the
Company by any Appropriate Officer or other duly authorized officer of the
Company and delivered to the Warrant Agent.
“Convertible Securities” means options, rights, warrants or other securities
convertible into or exchangeable or exercisable for Common Shares (including the
Warrants).
“Depository” means The Depository Trust Company, its nominees, and their
respective successors.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the related rules and regulations promulgated there under.
“Excluded Person” shall mean (i) a Person who owns 5% or more of the combined
voting power of the Company’s then outstanding Voting Securities (a “5% Holder”)
or (ii) a group of Persons that includes a 5% Holder. For purposes of defining a
5% Holder, all holdings of affiliated Persons (including all entities that are
under common control whether by direct or indirect ownership, by contract or
otherwise) will be treated as being owned by the same Person.
“Exempt Transaction” shall mean a merger, reorganization or consolidation that
results in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent immediately following such merger,
reorganization or consolidation (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) more than 50% of the
combined voting power of the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation (or the
ultimate parent company of the Company or such surviving entity).
“Exercise Date” has the meaning set forth in Section 3.02(b).


- 4 -    



--------------------------------------------------------------------------------






“Ex-Date” means with respect to a dividend or distribution to holders of the
Common Shares, the first date on which the Common Shares can be traded without
the right to receive such dividend or distribution.
“Exercise Notice” means, for any Warrant, an exercise notice substantially in
the form set forth in Exhibit B hereto.
“Exercise Prices” means the 2019 Exercise Price and the 2020 Exercise Price.
“Expiration Dates” means the 2019 Expiration Date and the 2020 Expiration Date.
“Fair Value,” as of a specified date, means the price per Common Share, other
Securities or other distributed property determined as follows:
(i)    in the case of Common Shares or other Securities listed on the New York
Stock Exchange or the NASDAQ Stock Market, the VWAP of a Common Share or a
single unit of such other Security for the 20 Trading Days ending on, but
excluding, the specified date (or if the Common Shares or other Security has
been listed for less than 20 Trading Days, the VWAP for such lesser period of
time);
(ii)    in the case of Common Shares or other Securities not listed on the New
York Stock Exchange or the NASDAQ Stock Market, the VWAP of a Common Share or a
single unit of such other Security in composite trading for the principal U.S.
national or regional securities exchange on which such securities are then
listed for the 20 Trading Days ending on, but excluding, the specified date (or
if the Common Shares or other Security has been listed for less than 20 Trading
Days, the VWAP for such lesser period of time); or
(iii)    in all other cases, the fair value per Common Share, other Securities
or other distributed property as of a date not earlier than 10 Business Days
preceding the specified date as determined in good faith by the Board and, if
the Board elects to engage the same, upon the advice of an independent
investment banking, financial advisory or valuation firm or appraiser selected
by the Board (a “Representative”); provided, however, that
(iv)    notwithstanding the foregoing, if the Board determines in good faith
that the application of clauses (i) or (ii) of this definition would result in a
VWAP based on the trading prices of a thinly-traded Security such that the price
resulting therefrom may not represent an accurate measurement of the fair value
of such Security, the Board at its election may apply the provisions of clause
(iii) of this definition in lieu of the applicable clause (i) or (ii) with
respect to the determination of the fair value of such Security.
“Full Physical Settlement” means the settlement method pursuant to which an
exercising Beneficial Owner shall be entitled to receive from the Company, for
each Warrant exercised, a number of Common Shares equal to the Full Physical
Share Amount in exchange for payment by the Beneficial Owner of the applicable
Exercise Price.


- 5 -    



--------------------------------------------------------------------------------






“Full Physical Share Amount” means, for each Warrant exercised as to which Full
Physical Settlement is applicable, one Common Share.
“Fundamental Equity Change” has the meaning set forth in Section 4.06(a).
“Global Warrants” means the 2019 Global Warrants and the 2020 Global Warrants.
“Global Warrant Certificates” means the 2019 Global Warrant Certificates and the
2020 Global Warrant Certificates.
“Global Warrant Holder” means the Person acting as the Depository or nominee of
the Depository in whose name the applicable Warrants are registered in the
Warrant Register. The initial Global Warrant Holder shall be Cede & Co., as the
Depository’s nominee.
“Independent Appraiser” shall mean a United States investment banking firm of
national or regional standing in the United States (i) which banking firm does
not, and whose directors, officers and employees or Affiliates do not have a
direct or indirect financial interest in the Company or any of its Affiliates
and (ii) which, in the judgment of the Board, is otherwise independent with
respect to the Company and its Affiliates and qualified to perform the task for
which it is to be engaged.
“Initial Beneficial Owners” has the meaning set forth in the Recitals.
“Law” means any federal, state, local, foreign or provincial law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree or agency
requirement having the force of law or any undertaking to or agreement with any
governmental authority, including common law.
“Management Plan” has the meaning set forth in the Plan.
“Merger/Sale Election” has the meaning set forth in Section 4.06(d).
“Net Share Amount” means for each 2019 Warrant and 2020 Warrant exercised as to
which Net Share Settlement is applicable, a fraction of a Common Share equal to
(i) the Fair Value (as of the Exercise Date for such Warrant) of one Common
Share minus the 2019 Exercise Price or the 2020 Exercise Price, as applicable
therefor divided by (ii) such Fair Value. The number of Common Shares issuable
upon exercise, on the same Exercise Date, of Warrants as to which Net Share
Settlement is applicable shall be aggregated, with any fractional Common Share
rounded down to the nearest whole share as provided in Section 3.05. In no event
shall the Company deliver a fractional Common Share in connection with an
exercise of Warrants as to which Net Share Settlement is applicable.
“Net Share Settlement” means the settlement method pursuant to which an
exercising Beneficial Owner shall be entitled to receive from the Company, for
each Warrant exercised, a number of Common Shares equal to the Net Share Amount
without any payment of Cash therefor.


- 6 -    



--------------------------------------------------------------------------------






“Non-Affiliate Combination” means a Fundamental Equity Change where (i) the
acquirer is a true third party and not an Affiliate of the Company or any of its
or its Affiliates’ officers, directors, employees or members and (ii) all of the
equity held by equity holders of the Company (other than management) is
extinguished or replaced by equity in a different Person (other than a
Fundamental Equity Change in which the equity interests in the Company are
replaced in a merger or other corporate combination with equity in the surviving
Person that represents more than 50% of the total equity in the surviving
Person).
“Number of Warrants” means the “Number of Warrants” specified on the face of the
2019 Global Warrant Certificates and the 2020 Global Warrant Certificates,
subject to adjustment pursuant to Article 4.
“Officer’s Certificate” means a certificate signed by any Appropriate Officer or
other duly authorized officer of the Company.
“Open of Business” means 9:00 a.m., New York City time.
“Participant” means any direct participant of the Depository, the account of
which is credited with a beneficial interest in the Global Warrant for the
benefit of a Beneficial Owner through the book-entry system maintained by the
Depositary (or its agent).
“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.
“Plan” has the meaning set forth in the Recitals.
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Shares have the right to
receive any Cash, Securities or other property or in which Common Shares (or
another applicable Security) are exchanged for or converted into, or any
combination of, Cash, Securities or other property, the date fixed for
determination of holders of Common Shares entitled to receive such Cash,
Securities or other property or participate in such exchange or conversion
(whether such date is fixed by the Board or by statute, contract or otherwise).
“Reference Property” has the meaning set forth in Section 4.07(a).
“Reorganization Event” has the meaning set forth in Section 4.07(a).
“Representative” has the meaning set forth in clause (iii) of the definition of
Fair Value.
“SEC” means the United States Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.
“Securities” means (i) any capital stock (whether Common Shares or preferred
stock, voting or non-voting), partnership, membership or limited liability
company interest or other


- 7 -    



--------------------------------------------------------------------------------






equity or voting interest, (ii) any right, option, warrant or other security or
evidence of indebtedness convertible into, or exercisable or exchangeable for,
directly or indirectly, any interest described in clause (i), (iii) any notes,
bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, and (iv) any other “securities,” as such term is
defined or determined under the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the related rules and regulations promulgated thereunder.
“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Business Day immediately following the Exercise Date for such Warrant.
“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the Board or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly beneficially owned or controlled by such party or by any
one or more of its subsidiaries, or by such party and one or more of its
subsidiaries.
“Third Party Tender Offer” means the acquisition by a Person (other than (i) the
Company or a wholly-owned subsidiary of the Company or (ii) a Person or Persons
who are not Affiliated Buyers) in a tender offer or exchange offer of 50% or
more of the outstanding Common Shares (determined on a fully-diluted basis).
“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which Securities are not traded on the applicable securities
exchange.
“Transfer” means, with respect to any Warrant, to directly or indirectly
(whether by act, omission or operation of law), sell, exchange, transfer,
hypothecate, negotiate, gift, convey in trust, pledge, assign, encumber, or
otherwise dispose of, or by adjudication of a Person as bankrupt, by assignment
for the benefit of creditors, by attachment, levy or other seizure by any
creditor (whether or not pursuant to judicial process), or by passage or
distribution of Warrants under judicial order or legal process, carry out or
permit the transfer or other disposition of, all or any portion of such Warrant.
“Transferee” means a Person to whom any Warrant (or interest in the Global
Warrant) is Transferred.
“Unit of Reference Property” has the meaning set forth in Section 4.07(a).
“VWAP” means, for any Trading Day, the price for Securities (including Common
Shares) determined by the daily volume weighted average price per unit of such
Securities for such Trading Day on the trading market on which such Securities
are then listed or quoted, in each case, for the regular trading session
(including any extensions thereof, without regard to pre-open or after hours
trading outside of such regular trading session) as reported on the New York
Stock Exchange or NASDAQ Stock Market, or if such Securities are not listed or
quoted


- 8 -    



--------------------------------------------------------------------------------






on the New York Stock Exchange or NASDAQ Stock Market, as reported by the
principal U.S. national or regional securities exchange on which such Securities
are then listed or quoted, whichever is applicable, as published by Bloomberg at
4:15 P.M., New York City time (or 15 minutes following the end of any extension
of the regular trading session), on such Trading Day, or if such volume weighted
average price is unavailable or in manifest error, the price per unit of such
Securities using a volume weighted average price method selected by an
independent nationally recognized investment bank or other qualified financial
institution selected by the Board.
“Warrant” or “Warrants” means the 2019 Warrants and the 2020 Warrants.
“Warrant Agent” has the meaning set forth in the preamble.
“Warrant Agreement” has the meaning set forth in the preamble.
“Warrant Register” has the meaning set forth in Section 2.03(a).
Article 2
Issuance, Execution and Transfer of Warrants
Section 2.01    Issuance and Delivery of Warrants.
(a)    On the Closing Date, the Company shall initially issue and execute the
Global Warrants (in accordance with Section 2.02) evidencing an initial
aggregate Number of Warrants equal to 2,142,857 in the case of the 2019 Warrants
and 2,142,857 in the case of the 2020 Warrants (such Number of Warrants to be
subject to adjustment from time to time as described herein) in accordance with
the terms of this Warrant Agreement and the Plan and deliver such Global
Warrants to the Warrant Agent, for authentication, along with duly executed
Authentication Orders. The Warrant Agent shall then Transfer such Global
Warrants to the Global Warrant Holder for crediting to the accounts of the
applicable Participants for the benefit of the applicable Initial Beneficial
Owners pursuant to the procedures of the Depository and in accordance with the
Plan on or after the Closing Date. The 2019 Global Warrants and the 2020 Global
Warrants shall each evidence one or more Warrants. Each Warrant evidenced
thereby shall be exercisable (upon payment of their respective Exercise Prices
and compliance with the procedures set forth in this Warrant Agreement) for one
Common Share. On the Closing Date, the Warrant Agent shall, upon receipt of such
Global Warrants and Authentication Orders, authenticate such Global Warrants in
accordance with Section 2.02 and register such Global Warrants in the Warrant
Register. The Global Warrants shall be dated as of the Closing Date and, subject
to the terms hereof, shall evidence the only Warrants issued or outstanding
under this Warrant Agreement. The Global Warrant Certificates shall be deposited
on or after the date hereof with the Warrant Agent.
(b)    All Warrants issued under this Warrant Agreement shall in all respects be
equally and ratably entitled to the benefits hereof, without preference,
priority, or distinction on account of the actual time of the issuance and
authentication or any other terms thereof. Each Warrant shall be, and shall
remain, subject to the provisions of this Warrant Agreement until such


- 9 -    



--------------------------------------------------------------------------------






time as all of the Warrants evidenced thereby shall have been duly exercised or
shall have expired or been canceled in accordance with the terms hereof. The
Global Warrant Holder shall be bound by all of the terms and provisions of this
Warrant Agreement as fully and effectively as if the Global Warrant Holder had
signed the same.
(c)    Any Warrant that is forfeited by a Beneficial Owner, cancelled as a
result of being unclaimed in accordance with Section D of Article VI of the
Plan, or repurchased by the Company shall be deemed to be no longer outstanding
for all purposes of this Warrant Agreement.
Section 2.02    Execution and Authentication of Warrants.
(a)    Each of the Global Warrant Certificates shall be executed on behalf of
the Company by the Chief Executive Officer, President, the Chief Financial
Officer, any Executive Vice President, any Senior Vice President or any Vice
President, any Treasurer or Secretary (each, an “Appropriate Officer”) of the
Company. The signature of any of the Appropriate Officers on the Global Warrant
Certificates may be in the form of a facsimile or other electronically
transmitted signature (including, without limitation, electronic transmission in
portable document format (.pdf)).
(b)    Any of the Global Warrant Certificates bearing the signatures of
individuals, each of whom was, at the time he or she signed any of the Global
Warrant Certificates or his or her facsimile signature was affixed to such
Global Warrant Certificates, as the case may be, an Appropriate Officer, shall
bind the Company, notwithstanding that such individuals or any of them have
ceased be such an Appropriate Officer prior to the authentication of such Global
Warrant by the Warrant Agent or was not such an Appropriate Officer at the date
of such Global Warrant.
(c)    No Global Warrant shall be entitled to any benefit under this Warrant
Agreement or be valid or obligatory for any purpose unless there appears on the
applicable Global Warrant Certificate a certificate of authentication
substantially in the form provided for herein executed by the Warrant Agent, and
such signature upon any of the Global Warrant Certificates shall be conclusive
evidence, and the only evidence, that such Global Warrant has been duly
authenticated and delivered hereunder. The signature of the Warrant Agent on any
of the Global Warrant Certificates may be in the form of a facsimile or other
electronically transmitted signature (including, without limitation, electronic
transmission in portable document format (.pdf)).
Section 2.03    Registration, Transfer, Exchange and Substitution.
(a)    The Company shall cause to be kept at the office of the Warrant Agent,
and the Warrant Agent shall maintain, a register (the “Warrant Register”) in
which the Company shall provide for the registration of any Global Warrant and
Transfers, exchanges or substitutions of any Global Warrant as provided herein.
Any Global Warrant issued upon any registration of Transfer or exchange of or
substitution for any Global Warrant shall be a valid obligation of the Company,
evidencing the same obligations, and entitled to the same benefits


- 10 -    



--------------------------------------------------------------------------------






under this Warrant Agreement, as any Global Warrant surrendered for such
registration of Transfer, exchange or substitution.
(b)    Transfers of a Global Warrant shall be limited to Transfers in whole, and
not in part, to the Company, the Depository, their successors, and their
respective nominees. A Global Warrant may be Transferred to such parties upon
the delivery of a written instruction of Transfer in form reasonably
satisfactory to the Warrant Agent and the Company, duly executed by the Global
Warrant Holder or by such Global Warrant Holder’s attorney, duly authorized in
writing. No such Transfer shall be effected until, and the Transferee shall
succeed to the rights of the Global Warrant Holder only upon, final acceptance
and registration of the Transfer in the Warrant Register by the Warrant Agent.
Prior to the registration of any Transfer of a Global Warrant by the Global
Warrant Holder as provided herein, the Company, the Warrant Agent, and any agent
of the Company or the Warrant Agent may treat the Person in whose name such
Global Warrant is registered as the owner thereof for all purposes,
notwithstanding any notice to the contrary. To permit a registration of a
Transfer of a Global Warrant, the Company shall execute the Global Warrant
Certificates at the Warrant Agent’s request and the Warrant Agent shall
authenticate such Global Warrant Certificates. Any of such Global Warrant
Certificates shall be deposited on or after the date hereof with the Warrant
Agent. No service charge shall be made for any such registration of Transfer. A
party requesting transfer of a Global Warrant must provide any evidence of
authority that may be required by the Warrant Agent, including but not limited
to, a signature guarantee from an eligible guarantor institution participating
in a signature guarantee program approved by the Securities Transfer
Association, Inc.
(c)    Interests of Beneficial Owners in a Global Warrant registered in the name
of the Depository or its nominee shall only be Transferred in accordance with
the procedures of the Depository, the applicable Participant and applicable Law.
(d)    So long as any Global Warrant is registered in the name of the Depository
or its nominee, the Beneficial Owners shall have no rights under this Warrant
Agreement with respect to such Global Warrant held on their behalf by the
Depository, and the Depository may be treated by the Company, the Warrant Agent
and any agent of the Company or the Warrant Agent as the absolute owner of such
Global Warrant for all purposes. Accordingly, any such Beneficial Owner’s
interest in such Global Warrant will be shown only on, and the Transfer of such
interest shall be effected only through, records maintained by the Depository or
its nominee or the applicable Participant, and neither the Company nor the
Warrant Agent shall have any responsibility or liability with respect to such
records maintained by the Depository or its nominee or the applicable
Participant. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair the operation of customary practices of
the Depository or Participants governing the exercise of the rights of a
Beneficial Owner.
Section 2.04    Form of Global Warrant Certificates. Each of the Global Warrant
Certificates shall be in substantially the form set forth in Exhibit A hereto
and shall have such insertions as are appropriate or required by this Warrant
Agreement and may have such letters,


- 11 -    



--------------------------------------------------------------------------------






numbers or other marks of identification and such legends and endorsements,
stamped, printed, lithographed or engraved thereon, as the Company may deem
appropriate and as are not inconsistent with the provisions of this Warrant
Agreement, such as may be required to comply with this Warrant Agreement, any
Law or any rule of any securities exchange on which Warrants may be listed, and
such as may be necessary to conform to customary usage.
Section 2.05    Cancellation of the 2019 Global Warrant Certificates. Any 2019
Global Warrant Certificate shall be promptly cancelled by the Warrant Agent upon
the earlier of (i) the 2019 Expiration Date, (ii) the mutilation of the 2019
Global Warrant Certificate as described in Section 5.02, or (iii) registration
of Transfer or exercise of all 2019 Warrants represented thereby and, except as
provided in this Article 2 in case of a Transfer or Section 5.02 in case of
mutilation, no 2019 Global Warrant Certificate shall be issued hereunder in lieu
thereof.
Section 2.06    Cancellation of the 2020 Global Warrant Certificates. Any 2020
Global Warrant Certificate shall be promptly cancelled by the Warrant Agent upon
the earlier of (i) the 2020 Expiration Date, (ii) the mutilation of the 2020
Global Warrant Certificate as described in Section 5.02, or (iii) registration
of Transfer or exercise of all 2020 Warrants represented thereby and, except as
provided in this Article 2 in case of a Transfer or Section 5.02 in case of
mutilation, no 2020 Global Warrant Certificate shall be issued hereunder in lieu
thereof.
Section 2.07    Limitations on Transfer. Notwithstanding any other provision of
this Warrant Agreement, the Warrants are being offered and sold, and the Common
Shares issuable upon exercise thereof are being offered and sold, pursuant to an
exemption from the registration requirement of Section 5 of the Securities Act
provided by Section 1145 of the Bankruptcy Code, and to the extent that any
Beneficial Owner is an “underwriter” as defined in Section 1145(b)(1) of the
Bankruptcy Code, such Beneficial Owner may not be able to sell or transfer any
Warrants in the absence of an effective registration statement under the
Securities Act or an exemption from registration thereunder. Notwithstanding
anything contained in this Warrant Agreement (but without limiting or modifying
any express obligation of the Warrant Agent hereunder), the Warrant Agent shall
not be under any duty or responsibility to ensure compliance by the Company, the
Global Warrant Holder, any Beneficial Owner or any other Person with any
applicable federal or state securities or bankruptcy Laws. By accepting a
Transfer of a Warrant, (x) the applicable Participant agrees to inform the
Beneficial Owner of the limitations on Transfer set forth in this Section 2.07,
and shall instruct and direct such Beneficial Owner to conform to the
restrictions set forth herein and shall maintain any applicable legends in its
books and records and (y) the Beneficial Owner acknowledges the foregoing.
Article 3
Exercise and Settlement of Warrants
Section 3.01    Exercise of Warrants. At any time prior to Close of Business on
their applicable Expiration Date, each Warrant may be exercised, in accordance
with this Article 3. Any Warrants not exercised prior to their applicable
Expiration Date shall expire unexercised and all rights thereunder and all
rights in respect thereof under this Warrant Agreement shall cease as of the
Close of Business on their applicable Expiration Date. Only whole Warrants may
be exercised.


- 12 -    



--------------------------------------------------------------------------------






Section 3.02    Procedure for Exercise.
(a)    To exercise each Warrant, a Beneficial Owner must arrange for (i) the
delivery of the Exercise Notice duly completed and executed by its applicable
Participant to the principal office of the Warrant Agent and the Company, (ii)
if Full Physical Settlement is elected, payment to the Warrant Agent in an
amount equal to the respective Exercise Price for each Warrant to be exercised
together with all applicable taxes and charges thereto, (iii) delivery of each
Warrant to be exercised through the facilities of the Depository and (iv)
compliance with all other procedures established by the Depository, the
applicable Participant and the Warrant Agent for the exercise of Warrants.
(b)    The date on which all the requirements for exercise set forth in this
Section 3.02 in respect of a Warrant are satisfied is the “Exercise Date” for
such Warrant.
(c)    Subject to Section 3.02(e) and Section 3.02(f), any exercise of a Warrant
pursuant to the terms of this Warrant Agreement shall be irrevocable and
enforceable in accordance with its terms.
(d)    All funds received by the Warrant Agent under this Agreement that are to
be distributed or applied by the Warrant Agent in the performance of services in
accordance with this Agreement (the “Funds”) shall be held by the Warrant Agent
as agent for the Company and deposited in one or more bank accounts to be
maintained by the Warrant Agent in its name as agent for the Company (the “Funds
Account”). Until paid pursuant to the terms of this Agreement, the Warrant Agent
will hold the Funds through the Funds Account in: deposit accounts of commercial
banks with Tier 1 capital exceeding $1 billion or with an average rating above
investment grade by S&P (LT Local Issuer Credit Rating), Moody’s (Long Term
Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating), each as reported by
Bloomberg Finance L.P. The Warrant Agent shall have no responsibility or
liability for any diminution of the Funds that may result from any deposit made
by the Warrant Agent in accordance with this paragraph, including any losses
resulting from a default by any bank, financial institution or other third
party. The Warrant Agent may from time to time receive interest, dividends or
other earnings in connection with such deposits. The Warrant Agent shall not be
obligated to pay such interest, dividends or earnings to the Company, any
Beneficial Owner or any other party.
(e)    The Company shall assist and cooperate with any Beneficial Owner required
to make any governmental filings or obtain any governmental approvals prior to
or in connection with any exercise of a Warrant (including, without limitation,
making any filings required to be made by the Company), and any exercise of a
Warrant may be made contingent upon the making of any such filing and the
receipt of any such approval.
(f)    Notwithstanding any other provision of this Warrant Agreement, if the
exercise of any Warrant is to be made in connection with a registered public
offering or a Change of Control, such exercise may, upon proper election in the
Exercise Notice, be conditioned upon consummation of such transaction or event
in which case such exercise shall not be deemed effective until the consummation
of such transaction or event.


- 13 -    



--------------------------------------------------------------------------------






(g)    The Warrant Agent shall forward funds deposited in the Funds Account in a
given month by the fifth Business Day of the following month by wire transfer to
an account designated by the Company.
(h)    The Company hereby instructs the Warrant Agent to record tax basis for
newly issued Common Shares as follows: the tax basis of each newly issued Common
Share equals the tax basis of the exercised Warrant plus the applicable Exercise
Price. The Company shall provide the tax basis of the Warrants no later than 90
days after the Closing Date.
(i)    Payment of the applicable Exercise Price by or on behalf of a Beneficial
Owner upon exercise of Warrants, in the case of Full Physical Settlement, shall
be by federal wire or other immediately available funds payable to the order of
the Company to the account maintained by the Warrant Agent in its name as agent
for the Company. The Warrant Agent shall provide an exercising Beneficial Owner,
upon request, with the appropriate payment instructions.
Section 3.03    Settlement of Warrants.
(a)    Full Physical Settlement shall apply to each Warrant unless the
Beneficial Owner elects for Net Share Settlement to apply upon exercise of such
Warrant. Such election shall be made in the Exercise Notice for such Warrant.
(b)    If Full Physical Settlement applies to the exercise of a Warrant, upon
the proper and valid exercise thereof by a Beneficial Owner the Company shall
cause to be delivered to the exercising Beneficial Owner the Fully Physical
Settlement Amount.
(c)    If Net Share Settlement applies to the exercise of a Warrant, upon the
proper and valid exercise thereof by a Beneficial Owner the Company shall cause
to be delivered to the exercising Beneficial Owner the Net Share Amount, with
any fractional Common Share rounded down to the nearest whole share as provided
in Section 3.05.
(d)    If there is a dispute as to the determination of the applicable Exercise
Price or the calculation of the number of shares of Common Stock to be delivered
to an exercising Beneficial Owner, the Company shall cause to be promptly
delivered to the exercising Beneficial Owner the number of Common Shares that is
not in dispute.
Section 3.04    Delivery of Common Shares.
(a)    In connection with the exercise of Warrants, the Warrant Agent shall:
(1)    examine all Exercise Notices and all other documents delivered to it to
ascertain whether, on their face, such Exercise Notices and any such other
documents have been executed and completed in accordance with their terms;
(2)    where an Exercise Notice or other document appears on its face to have
been improperly completed or executed or some other irregularity in connection
with the exercise of the Warrant exists, endeavor to inform the appropriate
parties (including the Person submitting such instrument) of the need


- 14 -    



--------------------------------------------------------------------------------






for fulfillment of all requirements, specifying those requirements which appear
to be unfulfilled;
(3)    inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between the Exercise Notices received and
delivery of Warrants to the Warrant Agent’s account;
(4)    advise the Company with respect to an exercise, no later than two
Business Days following the satisfaction of each of the applicable procedures
for exercise set forth in Section 3.02(a), of (v) the receipt of such Exercise
Notice and the number of Warrants exercised in accordance with the terms and
conditions of this Warrant Agreement, (w) the number of Common Shares to be
delivered by the Company; (x) the instructions with respect to issuance of the
Common Shares, subject to the timely receipt from the Depository of the
necessary information, (y) the number of Persons who will become holders of
record of the Company (who were not previously holders of record) as a result of
receiving Common Shares upon exercise of the Warrants and (z) such other
information as the Company shall reasonably require;
(5)    promptly deposit in the Funds Account all Funds received in payment of
the applicable Exercise Price in connection with Full Physical Settlement of
Warrants;
(6)    promptly cancel and destroy the applicable Global Warrant Certificate if
all Warrants represented thereby have been exercised in full and deliver a
certificate of destruction to the Company, unless the Company shall otherwise
direct in writing;
(7)    if all Warrants represented by a Global Warrant Certificate shall not
have been exercised in full, note and authenticate such decrease in the Number
of Warrants on Schedule A of such Global Warrant Certificate; and
(8)    provide to the Company, upon the Company’s request, the number of
Warrants previously exercised, the number of Common Shares issued in connection
with such exercises and the number of remaining outstanding Warrants.
(b)    With respect to each properly exercised Warrant in accordance with this
Warrant Agreement, the Company shall cause its transfer agent to issue, in
book-entry form at the transfer agent or through the Depositary, the Common
Shares due in connection with such exercise for the benefit and in the name of
the Person designated by the Beneficial Owner submitting the applicable Exercise
Notice. The Person on whose behalf and in whose name any Common Shares are
registered shall for all purposes be deemed to have become the holder of record
of such Common Shares as of the Close of Business on the applicable Exercise
Date.


- 15 -    



--------------------------------------------------------------------------------






(c)    Promptly after the Warrant Agent shall have taken the action required by
this Section 3.04 (or at such later time as may be mutually agreeable to the
Company and the Warrant Agent), the Warrant Agent shall account to the Company
with respect to the consummation of any exercise of any Warrants.
Section 3.05    No Fractional Common Shares to Be Issued.
(a)    Notwithstanding anything to the contrary in this Warrant Agreement, the
Company shall not be required to issue any fraction of a Common Share upon
exercise of any Warrants.
(b)    If any fraction of a Common Share would, except for the provisions of
this Section 3.05, be issuable on the exercise of any Warrants, the Company
shall instead round down to the nearest whole share the number of Common Shares
that such Person designated in the applicable Exercise Notice shall receive. All
Warrants exercised by a Beneficial Owner on the same Exercise Date shall be
aggregated for purposes of determining the number of Common Shares to be
delivered pursuant to Section 3.04(b).
(c)    Each Beneficial Owner, by its acceptance of an interest in a Warrant,
expressly waives its right to any fraction of a Common Share upon its exercise
of such Warrant.
Section 3.06    Acquisition of Warrants by Company. The Company shall have the
right, except as limited by Law, to purchase or otherwise to acquire one or more
Warrants at such times, in such manner and for such consideration as it may deem
appropriate.
Section 3.07    Validity of Exercise. All questions as to the validity, form and
sufficiency (including time of receipt) of a Warrant exercise shall be
determined by the Company, which determination shall be final and binding with
respect to the Warrant Agent. The Warrant Agent shall incur no liability for or
in respect of and, except to the extent such liability arises from the Warrant
Agent’s gross negligence, willful misconduct or bad faith (as determined by a
court of competent jurisdiction in a final non-appealable judgment), shall be
indemnified and held harmless by the Company for acting or refraining from
acting upon, or as a result of such determination by the Company. The Company
reserves the absolute right to waive any of the conditions to the exercise of
Warrants or defects in Exercise Notices with regard to any particular exercise
of Warrants.
Section 3.08    Certain Calculations.
(a)    The Warrant Agent shall be responsible for performing all calculations,
save for in the case of Net Share Settlements, required in connection with the
exercise and settlement of the Warrants as described in this Article 3. In
connection therewith, the Warrant Agent shall provide prompt written notice to
the Company, in accordance with Section 3.04(a)(4), of the number of Common
Shares deliverable upon exercise and settlement of Warrants. For the avoidance
of doubt, the Warrant Agent shall not be responsible for performing the
calculations set forth in Article 4.


- 16 -    



--------------------------------------------------------------------------------






(b)    The Warrant Agent shall not be accountable with respect to the validity
or value of any Common Shares or Units of Reference Property that may at any
time be issued or delivered upon the exercise of any Warrant, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible,
to the extent not arising from the Warrant Agent’s gross negligence, willful
misconduct or bad faith (as determined by a court of competent jurisdiction in a
final non-appealable judgment), for any failure of the Company to issue,
transfer or deliver any Common Shares or Units of Reference Property, or to
comply with any of the covenants of the Company contained in this Article 3.
Article 4
Adjustments
Section 4.01    Adjustments to Exercise Price. After the date on which the
Warrants are first issued and while any Warrants remain outstanding and
unexpired, the Exercise Prices shall be subject to adjustment (without
duplication) upon the occurrence of any of the following events:
(a)    The issuance of Common Shares as a dividend or distribution to all
holders of Common Shares, or a subdivision, combination, split, reverse split or
reclassification of the outstanding Common Shares into a greater or smaller
number of Common Shares, in which event the Exercise Prices shall be adjusted
based on the following formula:
E1 = E0 x
N0
 
 
N1
 
where:
 
E1
= the applicable Exercise Price in effect immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification;
E0
= the applicable Exercise Price in effect immediately prior to (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification;
N0
= the number of Common Shares Deemed Outstanding immediately prior to (i) the
Open of Business on the Record Date in the case of a dividend or distribution or
(ii) the consummation of the transaction in the case of a subdivision,
combination, split, reverse split or reclassification; and
N1
= the number of Common Shares equal to (i) in the case of a dividend or
distribution, the sum of the number of Common Shares Deemed Outstanding
immediately prior to the Open of Business on the Record Date for such dividend
or distribution plus the total number of Common Shares issued pursuant to such
dividend or distribution or (ii) in the case of a subdivision, combination,
split, reverse split or reclassification, the number of Common Shares Deemed
Outstanding immediately after such subdivision, combination, split, reverse
split or reclassification.



- 17 -    



--------------------------------------------------------------------------------






Such adjustment shall become effective immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification. If any dividend or distribution or
subdivision, combination, split, reverse split or reclassification of the type
described in this Section 4.01(a) is declared or announced but not so paid or
made, the Exercise Prices shall again be adjusted to the applicable Exercise
Prices that would then be in effect if such dividend or distribution or
subdivision, combination, split, reverse split or reclassification had not been
declared or announced, as the case may be.
(b)    Reserved.
(c)    The issuance as a dividend or distribution to all holders of Common
Shares of evidences of indebtedness, Securities of the Company or any other
Person (other than Common Shares), Cash or other property (excluding any
dividend or distribution covered by Section 4.01(a)), in which event the
Exercise Prices will be adjusted based on the following formula:
E1 = E0 x
P - FMV
 
 
P
 
where:
 
E1
= the applicable Exercise Price in effect immediately after the Open of Business
on the Ex-Date for such dividend or distribution;
E0
= the applicable Exercise Price in effect immediately prior to the Open of
Business on the Ex-Date for such dividend or distribution;
P
= the Fair Value of a Common Share as of immediately prior to the Open of
Business on the second Business Day preceding the Ex-Date for such dividend or
distribution; and
FMV
= the Fair Value of the portion of such dividend or distribution applicable to
one Common Share as of the Open of Business on the date of such dividend or
distribution.

Such decrease shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. In the event that such dividend
or distribution is declared or announced but not so paid or made, the Exercise
Prices shall again be adjusted to be the Exercise Prices which would then be in
effect if such distribution had not been declared or announced.
(d)    Reserved.
(e)    If any single action would require adjustment of the Exercise Prices
pursuant to more than one subsection of this Section 4.01, only one adjustment
shall be made and such adjustment shall be the amount of adjustment that has the
highest, relative to the rights and interests of the registered holders of the
Warrants then outstanding, absolute value. For the purpose of calculations
pursuant to Section 4.01, the number of Common Shares outstanding shall be equal
to the sum of (i) the number of Common Shares issued and outstanding and (ii)
the


- 18 -    



--------------------------------------------------------------------------------






number of Common Shares issuable pursuant to the conversion or exercise of
Convertible Securities that are outstanding, in each case on the applicable date
of determination.
(f)    The Company may from time to time, to the extent permitted by Law,
decrease the Exercise Prices and/or increase the Number of Warrants by any
amount for any period of at least twenty days. In that case, the Company shall
give the Global Warrant Holder and the Warrant Agent at least ten days’ prior
written notice of such increase or decrease, and such notice shall state the
applicable decreased Exercise Price and/or increased Number of Warrants and the
period during which the decrease and/or increase will be in effect. The Company
may make such decreases in the Exercise Prices and/or increases in the Number of
Warrants, in addition to those set forth in this Article 4, as the Board deems
advisable, including to avoid or diminish any income tax to holders of the
Common Shares resulting from any dividend or distribution of stock (or rights to
acquire stock) or from any event treated as such for income tax purposes.
(g)    Notwithstanding this Section 4.01 or any other provision of this Warrant
Agreement or the Warrants, if an Exercise Prices adjustment becomes effective on
any Ex-Date, and a Warrant has been exercised on or after such Ex-Date and on or
prior to the related Record Date resulting in the Person issued Common Shares
being treated as the record holder of the Common Shares on or prior to the
Record Date, then, notwithstanding the Exercise Prices adjustment provisions in
this Section 4.01, the Exercise Prices adjustment relating to such Ex-Date will
not be made with respect to such Warrant. Instead, such Person will be treated
as if it were the record owner of Common Shares on an un-adjusted basis and
participate in the related dividend, distribution or other event giving rise to
such adjustment.
Section 4.02    Adjustments to Number of Warrants. Concurrently with any
adjustment to the Exercise Prices under Section 4.01, the Number of Warrants
will be adjusted such that the Number of Warrants in effect immediately
following the effectiveness of such adjustment will be equal to the Number of
Warrants in effect immediately prior to such adjustment, multiplied by a
fraction, (i) the numerator of which is the applicable Exercise Price in effect
immediately prior to such adjustment and (ii) the denominator of which is the
applicable Exercise Price in effect immediately following such adjustment.
Section 4.03    Certain Distributions of Rights and Warrants.
(a)    Rights or warrants distributed by the Company to all holders of Common
Shares entitling the holders thereof to subscribe for or purchase the Company’s
Securities (either initially or under certain circumstances), which rights or
warrants, until the occurrence of a specified event or events (a “Trigger
Event”):
(1)    are deemed to be transferred with such Common Shares;
(2)    are not exercisable; and
(3)    are also issued in respect of future issuances of Common Shares,


- 19 -    



--------------------------------------------------------------------------------






shall be deemed not to have been distributed for purposes of Article 4 (and no
adjustment to the Exercise Prices or the Number of Warrants under this Article 4
will be made) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exercise Prices and the Number of
Warrants shall be made under this Article 4 (subject in all respects to Section
4.04).
(b)    If any such right or warrant is subject to events, upon the occurrence of
which such rights or warrants become exercisable to purchase different
securities, evidences of indebtedness or other assets, then the date of the
occurrence of any and each such event shall be deemed to be the date of
distribution and Record Date with respect to new rights or warrants with such
rights (subject in all respects to Section 4.04).
(c)    In addition, except as set forth in Section 4.04, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in Section 4.03(b)) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Exercise Prices and the Number of Warrants under
Article 4 was made (including any adjustment contemplated in Section 4.04):
(1)    in the case of any such rights or warrants that shall all have been
redeemed or repurchased without exercise by the holders thereof, the Exercise
Prices and the Number of Warrants shall be readjusted upon such final redemption
or repurchase to give effect to such distribution or Trigger Event, as the case
may be, as though it were a distribution under Section 4.01(c), equal to the per
share redemption or repurchase price received by a holder or holders of Common
Shares with respect to such rights or warrants (assuming such holder had
retained such rights or warrants), made to all holders of Common Shares as of
the date of such redemption or repurchase; and
(2)    in the case of such rights or warrants that shall have expired or been
terminated without exercise by the holders thereof, the Exercise Prices and the
Number of Warrants shall be readjusted as if such rights and warrants had not
been issued or distributed.
Section 4.04    Stockholder Rights Plans. If the Company has a stockholder
rights plan in effect with respect to the Common Shares, upon exercise of a
Warrant the holder shall be entitled to receive, in addition to the Common
Shares, the rights under such stockholder rights plan, unless, prior to such
exercise, such rights have separated from the Common Shares.
Section 4.05    Restrictions on Adjustments.
(a)    Except in accordance with Section 4.01, the Exercise Prices and the
Number of Warrants will not be adjusted for the issuance of Common Shares or
other Securities of the Company.
(b)    For the avoidance of doubt, neither the Exercise Prices nor the Number of
Warrants will be adjusted:


- 20 -    



--------------------------------------------------------------------------------






(1)    upon the issuance of any Securities by the Company on or after the
Closing Date pursuant to the Plan or upon the issuance of Common Shares upon the
exercise of such Securities;
(2)    upon the issuance of any Common Shares or other Securities or any
payments pursuant to the Management Plan or any other equity incentive plan of
the Company;
(3)    upon any issuance of any Common Shares (or Convertible Securities)
pursuant to the exercise of the Warrants; and
(4)    upon the offer and sale of Common Shares by the Company in a registered
primary offering at a price that is less than Fair Value for Common Shares at
the time of such offer and sale; and
(5)    upon the issuance of Common Shares or other Securities of the Company in
connection with a business acquisition transaction (except to the extent
otherwise expressly required by this Warrant Agreement).
(c)    No adjustment shall be made to the Exercise Prices or the Number of
Warrants for any of the transactions described in Section 4.01 if the Company
makes provisions for participation in any such transaction with respect to
Warrants without exercise of such Warrants on the same basis as with respect to
Common Shares with notice that the Board determines in good faith to be fair and
appropriate.
(d)    No adjustment shall be made to the 2019 Exercise Price or the 2020
Exercise Price, nor will any corresponding adjustment be made to the Number of
Warrants, unless the adjustment would result in a change of at least 1% of the
2019 Exercise Price or the 2020 Exercise Price, respectively; provided, however,
that any adjustment of less than 1% that was not made by reason of this Section
4.04(d) shall be carried forward and made as soon as such adjustment, together
with any other adjustments not previously made by reason of this Section
4.04(d), would result in a change of at least 1% in the aggregate. All
calculations under this Article 4 shall be made to the nearest cent or to the
nearest 1/100th of a Common Share, as the case may be.
(e)    If the Company takes a record of the holders of Common Shares for the
purpose of entitling them to receive a dividend or other distribution, and
thereafter (and before the dividend or distribution has been paid or delivered
to members) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the Exercise Prices or the Number
of Warrants then in effect shall be required by reason of the taking of such
record.
Section 4.06    Successor upon Consolidation, Merger and Sale of Assets.
(a)    The Company may consolidate or merge with another Person (a “Fundamental
Equity Change”) only (i) if the Company is the surviving Person or (ii), if the
Company is not the surviving Person, then:


- 21 -    



--------------------------------------------------------------------------------






(1)    the successor to the Company assumes all of the Company’s obligations
under this Warrant Agreement and the Warrants, other than as provided in Section
4.06(d) and Section 4.07, shall become exercisable into the common stock or
other common equity of the successor; and
(2)    the successor to the Company provides written notice of such assumption
to the Warrant Agent promptly following the Fundamental Equity Change.
(b)    In the case of a Fundamental Equity Change, the successor Person to the
Company shall succeed to and be substituted for the Company with the same effect
as if it had been named herein as the Company, and the Company shall thereupon
be released from all obligations and covenants under this Warrant Agreement and
the Warrants. Such successor Person shall provide in writing to the Warrant
Agent with such identifying corporate information as may be reasonably requested
by the Warrant Agent. Such successor Person thereafter may cause to be signed,
and may issue any or all of, the Global Warrants issuable pursuant to this
Warrant Agreement which theretofore shall not have been issued by the Company;
and, upon the order of such successor Person, instead of the Company, and
subject to all the terms, conditions and limitations in this Warrant Agreement,
the Warrant Agent shall authenticate and deliver, as applicable, any Global
Warrants that previously shall have been signed and delivered by the officers of
the Company to the Warrant Agent for authentication, and any Warrants which such
successor Person thereafter shall cause to be signed and delivered to the
Warrant Agent for such purpose.
(c)    If the Company desires to sell, lease, convey or otherwise transfer in
one transaction or a series of related transactions all or substantially all of
the consolidated assets of the Company and its Subsidiaries (an “Asset Sale”),
the Company may only consummate such Asset Sale if such Buyer agrees (i) to
enter into a warrant agreement in form and substance substantially similar to
this Warrant Agreement and (ii) to issue warrants for equity in such Buyer (or a
Person to which all or substantially all of the assets of the Company and its
Subsidiaries acquired in such Asset Sale are transferred or conveyed) to the
Global Warrant Holder on terms (including economic) and conditions substantially
similar to the Global Warrant (taking into account any Warrants that are
exercised prior to the applicable Expiration Dates (as defined in clause (ii)(A)
of the respective definitions of the Expiration Dates and taking into account
the materiality of the transferred assets to the total assets and operations of
the Affiliated Buyer, taken as a whole), for crediting to the accounts of the
applicable Participants for the benefit of the Beneficial Owners pursuant to the
procedures of the Depository.
(d)    Notwithstanding the foregoing and the other provisions of this Section
4.06 and the provisions of Section 4.07 below, in the event of a Fundamental
Equity Change or an Asset Sale, if a Holder has not exercised the Warrant in
full prior to the consummation of such transaction, then the Company may elect
(the “Merger/Sale Election”) to cancel such Warrant in exchange for the Holder
receiving, at the time of any such cancellation, simultaneously with the
consummation of the Fundamental Equity Change or Asset Sale, either (i) Cash in
an amount equal to the value of the remaining unexercised portion of this
Warrant on the date of such


- 22 -    



--------------------------------------------------------------------------------






consummation or (ii) the kind and amount of shares of stock, other securities or
other property or assets (including Cash or any combination thereof, if
applicable) that a holder of Common Shares is or will be entitled to receive in
connection with such Fundamental Equity Change or Asset Sale, in an amount equal
to the value of the remaining unexercised portion of this Warrant on the date of
such consummation. For purposes of determining the amount of cash, securities or
other property or assets contemplated by clause (i) and (ii) above, the amount
shall be equal to the Fair Value of the unexercised warrant as determined by the
use of the Black and Scholes Option Pricing Model. For the avoidance of doubt,
in no instance shall a warrant have the same Fair Value as a Common Share. To
the extent that there is a dispute between the Company, on the one hand, and a
majority of Holders of the Warrants, on the other, as to how to apply the Black
and Scholes Option Pricing Model, the Company shall promptly appoint, at its
expense, an Independent Appraiser and such dispute shall be resolved by such
Independent Appraiser which shall make a determination as to the value of item
(i) or (ii) above. The determination by any such Independent Appraiser shall be
conclusive and binding on the Company and on all Holders for purposes of the
transaction giving rise to the need for such determination.
Section 4.07    Adjustment upon Reorganization Event.
(a)    If there occurs any Fundamental Equity Change (other than in the event
the Company exercises the Merger/Sale Election under Section 4.06(d)) or any
recapitalization, reorganization, consolidation, reclassification, change in the
outstanding Common Shares (other than changes resulting from a subdivision or
combination to which Section 4.01(a) applies), statutory share exchange or other
transaction (each such event a “Reorganization Event”), in each case as a result
of which the Common Shares would be converted into, changed into or exchanged
for, stock, other securities, other property or assets (including Cash or any
combination thereof) (the “Reference Property”) while any Warrants remain
outstanding and unexpired, then following the effective time of the
Reorganization Event, the right to receive Common Shares upon exercise of a
Warrant shall be changed to a right to receive, upon exercise of such Warrant,
the kind and amount of shares of stock, other securities or other property or
assets (including Cash or any combination thereof) that a holder of one Common
Share would have owned or been entitled to receive in connection with such
Reorganization Event (such kind and amount of Reference Property per Common
Share, a “Unit of Reference Property”). In the event holders of Common Shares
have the opportunity to elect the form of consideration to be received in a
Reorganization Event, the type and amount of consideration into which the
Warrants shall be exercisable from and after the effective time of such
Reorganization Event shall be deemed to be the weighted average of the types and
amounts of consideration received by the holders of Common Shares in such
Reorganization Event. The Company hereby agrees not to become a party to any
Reorganization Event unless its terms are consistent with this Section 4.07.
(b)    At any time from, and including, the effective time of a Reorganization
Event:
(1)    each Warrant shall be exercisable for a single Unit of Reference Property
instead of one Common Share; and


- 23 -    



--------------------------------------------------------------------------------






(2)    the Fair Value shall be calculated with respect to a Unit of Reference
Property.
(c)    On or prior to the effective time of any Reorganization Event (other than
in the event the Company exercises the Merger/Sale Election under Section
4.06(d)), the Company or the successor or purchasing Person, as the case may be,
shall execute an amendment to this Warrant Agreement providing that the Warrants
shall be exercisable for Units of Reference Property in accordance with the
terms of this Section 4.07. If the Reference Property in connection with any
Reorganization Event includes shares of stock or other securities and assets of
a Person other than the successor or purchasing Person, as the case may be, in
such Reorganization Event, then the Company shall cause such amendment to this
Warrant Agreement to be executed by such other Person and such amendment shall
contain such additional provisions to protect the interests of the Global
Warrant Holder (for the benefit of the Beneficial Owners) as the Board shall
reasonably consider necessary by reason of the foregoing. Any such amendment to
this Warrant Agreement shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
4. In the event the Company shall execute an amendment to this Warrant Agreement
pursuant to this Section 4.07, the Company shall promptly file with the Warrant
Agent an Officers’ Certificate briefly stating the reasons therefor, the kind or
amount of Cash, securities or property or assets that will comprise a Unit of
Reference Property after the relevant Reorganization Event, any adjustment to be
made with respect thereto and that all conditions precedent have been complied
with. The Company shall cause notice of the execution of the amendment to be
mailed to the Global Warrant Holder within 20 Business Days after execution
thereof.
(d)    The above provisions of this Section 4.07 shall similarly apply to
successive Reorganization Events.
(e)    If this Section 4.07 applies to any event or occurrence, no other
provision of this Article 4 shall apply to such event or occurrence (other than
Section 4.06).
Section 4.08    Reserved.
Section 4.09    Common Shares Outstanding; Common Shares Reserved for Issuance
on Exercise.
(a)    For the purposes of this Article 4, the number of Common Shares at any
time outstanding shall not include Common Shares held, directly or indirectly,
by the Company or any of its Subsidiaries.
(b)    The Board has authorized and reserved for issuance such number of Common
Shares as will be issuable upon the exercise of all outstanding Warrants for
Common Shares. The Company covenants that all Common Shares that shall be so
issuable shall be duly and validly issued, fully paid and non-assessable.
(c)    The Company agrees to authorize and direct its current and future
transfer agents for the Common Shares to reserve for issuance the number of
Common Shares specified


- 24 -    



--------------------------------------------------------------------------------






in this Section 4.09 and shall take all action required to increase the
authorized number of Common Shares if at any time there shall be insufficient
authorized but unissued Common Shares to permit such reservation or to permit
the exercise of a Warrant. Promptly after each of the Expiration Dates, the
Warrant Agent shall certify to the Company the aggregate Number of Warrants then
outstanding, and thereafter no Common Shares shall be required to be reserved in
respect of such Warrants.
Section 4.10    Calculations; Instructions to Warrant Agent.
(a)    Subject to Section 4.10(b), the Company shall be responsible for making
all calculations called for under this Section 4 for purposes of determining any
adjustments to the Exercise Prices and the Number of Warrants, including
determinations as to Fair Value and the composition of Units of Reference
Property. Such calculations and determinations shall be final and binding on the
Global Warrant Holder and all Beneficial Owners absent manifest error. The
Company shall provide a schedule of the Company’s calculations and
determinations to the Warrant Agent, and the Warrant Agent is entitled to rely
upon the accuracy of the Company’s calculations without independent
verification.
(b)    In the event the Board engages a Representative to advise it with respect
to the determination of Fair Value, the Board shall be entitled to rely upon the
determination of such Representation. The Company shall pay the fees and
expenses of any Representative.
Section 4.11    Notice of Adjustments. The Company shall mail, or cause to be
mailed, to the Global Warrant Holder and the Warrant Agent, in accordance with
Section 6.15, a notice of any adjustment or readjustment to the Exercise Prices
or the Number of Warrants no less than three Business Days prior to the
effective date of such adjustment or readjustment. The Company shall file with
the Warrant Agent such notice and an Officer’s Certificate setting forth such
adjustment or readjustment and kind and amount of securities, Cash or other
property for which a Warrant shall thereafter be exercisable and the applicable
Exercise Price, showing in reasonable detail the facts upon which such
adjustment or readjustment is based. The Officer’s Certificate shall be
conclusive evidence that the adjustment or readjustment is correct, and the
Warrant Agent shall not be deemed to have any knowledge of any adjustments or
readjustments unless and until it has received such Officer’s Certificate. The
Warrant Agent shall not be under any duty or responsibility with respect to any
such Officer’s Certificate except to exhibit the same to the Global Warrant
Holder.
Section 4.12    Warrant Agent Not Responsible for Adjustments or Validity. The
Warrant Agent shall at no time be under any duty or responsibility to determine
whether any facts exist that may require an adjustment or readjustment of the
Exercise Prices and the Number of Warrants, or with respect to the nature or
extent of any such adjustment or readjustment when made, or with respect to the
method employed, herein or in any supplemental agreement provided to be
employed, in making the same. The Warrant Agent shall have no duty to verify or
confirm any calculation called for hereunder. The Warrant Agent shall have no
liability for any failure or delay in performing its duties hereunder caused by
any failure or delay of the Company in providing such calculations to the
Warrant Agent. The Warrant Agent shall not be accountable with respect to the
validity or value (or the kind or amount) of any Common Shares or of any


- 25 -    



--------------------------------------------------------------------------------






Securities or property which may at any time be issued or delivered upon the
exercise of any Warrant or upon any adjustment or readjustment pursuant to this
Article 4, and it makes no representation with respect thereto. The Warrant
Agent shall not be responsible for any failure of the Company to make any Cash
payment or to issue, transfer or deliver any Common Shares or stock certificates
or other securities or property or scrip upon the surrender of any Warrant for
the purpose of exercise or upon any adjustment pursuant to this Article 4, or to
comply with any of the covenants of the Company contained in this Article 4. The
Warrant Agent shall have no implied duties or obligations and shall not be
charged with knowledge or notice of any fact or circumstance not specifically
set forth herein or in any notice from the Company. The Warrant Agent may rely
conclusively, and shall be protected in acting, upon any notice, instruction,
request, order, judgment, certification, opinion or advice of counsel,
statement, demand or other instrument or document, not only as to its due
execution, validity (including the authority of the person signing or presenting
the same) and effectiveness, but also as to the truth and accuracy of any
information contained therein, which the Warrant Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same.
Section 4.13    Statements on Warrants. Other than notation of any applicable
increase or decrease in the Number of Warrants on Schedule A of each Global
Warrant Certificate, the form of each Global Warrant Certificate need not be
changed because of any adjustment or readjustment made pursuant to this Article
4, and Global Warrant Certificates issued after such adjustment or readjustment
may state the same information (other than the applicable adjusted Exercise
Price and the adjusted Number of Warrants) as are stated in the Global Warrant
Certificates initially issued pursuant to this Warrant Agreement.
Section 4.14    Effect of Adjustment. The Depository and applicable Participants
shall effect any applicable adjustments, changes or payments to the Beneficial
Owners with respect to beneficial interests in the Global Warrants resulting
from any adjustments or readjustments, changes or payments effected pursuant to
this Article 4 in accordance with the procedures of the Depository and the
applicable Participants.
Article 5
Other Provisions Relating to Rights of Global Warrant Holder
Section 5.01    No Rights as Stockholders. Nothing contained in this Warrant
Agreement or in any Global Warrant Certificate shall be construed as conferring
upon any Person, by virtue of holding or having a beneficial interest in a
Global Warrant, the right to vote, to consent, to receive any Cash dividends,
stock dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Shares, or to exercise any
rights whatsoever as a stockholder of the Company unless, until and only to the
extent such Persons become holders of record of Common Shares issued upon
settlement of Warrants.
Section 5.02    Mutilated or Missing Global Warrant Certificates. If any Global
Warrant Certificate held by the Warrant Agent at any time is mutilated, defaced,
lost, destroyed or stolen, then on the terms set forth in this Warrant
Agreement, such Global Warrant Certificate may be replaced with a new Global
Warrant Certificate, of like date and tenor and representing the same number of
Warrants, at the cost of the Company at the office of the Warrant Agent subject
to the


- 26 -    



--------------------------------------------------------------------------------






replacement procedures of the Warrant Agent which shall include obtaining an
open penalty surety bond satisfactory to the Warrant Agent holding the Company
and the Warrant Agent harmless. Any such new Global Warrant Certificate shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Global Warrant Certificate shall
be at any time enforceable by anyone. All Global Warrant Certificates shall be
issued upon the express condition that the foregoing provisions are exclusive
with respect to the substitution for lost, stolen, mutilated or destroyed Global
Warrant Certificates, and shall preclude any and all other rights or remedies
notwithstanding any Law or statute existing or hereafter enacted to the contrary
with respect to the substitution for and replacement of negotiable instruments
or other securities without their surrender.
Section 5.03    Modification, Waiver and Meetings.
(a)    This Warrant Agreement may be modified or amended by the Company and the
Warrant Agent, without the consent of the Global Warrant Holder, any Beneficial
Owner of any Warrant, or any applicable Participant with respect to any Warrant,
for the purposes of curing any ambiguity or correcting or supplementing any
defective provision contained in this Warrant Agreement or to make any other
provisions in regard to matters or questions arising in this Warrant Agreement
which the Company and the Warrant Agent may deem necessary or desirable;
provided that such modification or amendment does not adversely affect the
interests of the Global Warrant Holder or the Beneficial Owners in any material
respect. As a condition precedent to the Warrant Agent’s execution of any
amendment, the Company shall deliver to the Warrant Agent a certificate from an
Appropriate Officer that states that the proposed amendment is in compliance
with the terms of this Section 5.03.
(b)    Modifications and amendments to this Warrant Agreement or to the terms
and conditions of Warrants not contemplated by Section 5.03(a) may also be made
by the Company and the Warrant Agent, and noncompliance with any provision of
the Warrant Agreement or Warrants may be waived, by the Global Warrant Holder
(pursuant to a proper vote or consent of a majority of the Warrants at the time
outstanding). Notwithstanding anything to the contrary herein, the Company may
amend Schedule A from time to time to accurately reflect the name and address of
the Global Warrant Holder after the Closing Date without any further consent or
agreement from any other Person.
(c)    However, no modification, amendment or waiver may, without the written
consent of:
(1)    the Global Warrant Holder (pursuant to a proper vote or consent of each
Warrant):
(A)    change either of the Expiration Dates; or
(B)    increase either of the Exercise Prices or decrease the Number of Warrants
(except as set forth in Article 4);


- 27 -    



--------------------------------------------------------------------------------






(2)    the Global Warrant Holder (pursuant to a proper vote or consent of 66.66%
of the Warrants affected):
(A)    impair the right to institute suit for the enforcement of any payment or
delivery with respect to the exercise and settlement of any Warrant;
(B)    except as otherwise expressly permitted by provisions of this Warrant
Agreement concerning specified reclassifications or corporate reorganizations,
impair or adversely affect the exercise rights with respect to Warrants,
including any change to the calculation or payment of the number of Common
Shares received upon exercise of each Warrant;
(C)    reduce the percentage of Warrants outstanding necessary to modify or
amend this Warrant Agreement or to waive any past default; or
(D)    reduce the percentage in Warrants outstanding required for any other
waiver under this Warrant Agreement.
Section 5.04    Notices of Date, etc. In the event of any Change of Control,
then, and in each such case, the Company will mail or cause to be mailed to the
Global Warrant Holder, at least 15 days prior to the effective date, a notice
specifying the effective date on which such Change of Control is or is expected
to take place, and the time, if any is to be fixed, as of which the holders of
record of Common Shares (or such other stock or Securities at the time
deliverable upon the exercise of a Warrant) shall be entitled to exchange their
Common Shares (or such other stock or Securities) for Securities or other
property deliverable upon such Change of Control.
Article 6
Concerning the Warrant Agent and Other Matters
Section 6.01    Payment of Certain Taxes.
(a)    The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the initial issuance of the Global
Warrants hereunder and delivery to the Global Warrant Holder.
(b)    The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the issuance of Common Shares upon the
exercise of Warrants hereunder.
Section 6.02    Reserved.
Section 6.03    Change of Warrant Agent.
(a)    The Warrant Agent, or any successor to it hereafter appointed, may resign
its duties and be discharged from all further duties and liabilities hereunder
(except for liability arising as a result of the Warrant Agent’s own gross
negligence, willful misconduct or bad faith)


- 28 -    



--------------------------------------------------------------------------------






after giving sixty days’ notice in writing to the Company, except that such
shorter notice may be given as the Company shall, in writing, accept as
sufficient. If the office of the Warrant Agent becomes vacant by resignation or
incapacity to act or otherwise, the Company shall appoint in writing a successor
warrant agent in place of the Warrant Agent. If the Company shall fail to make
such appointment within a period of thirty days after it has been notified in
writing of such resignation or incapacity by the resigning or incapacitated
warrant agent or by the Global Warrant Holder, then the Global Warrant Holder
may apply to any court of competent jurisdiction for the appointment of a
successor warrant agent.
(b)    The Warrant Agent may be removed by the Company at any time upon sixty
days’ written notice to the Warrant Agent; provided, however, that the Company
shall not remove the Warrant Agent until a successor warrant agent meeting the
qualifications hereof shall have been appointed; provided, further, that, until
such successor warrant agent has been appointed, the Company shall compensate
the Warrant Agent in accordance with Section 6.04.
(c)    Any successor warrant agent, whether appointed by the Company or by such
a court, shall be a corporation or banking association organized, in good
standing and doing business under the Laws of the United States of America or
any state thereof or the District of Columbia, and authorized under such Laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority and having a combined capital and surplus of not less
than $50,000,000. The combined capital and surplus of any such successor warrant
agent shall be deemed to be the combined capital and surplus as set forth in the
most recent report of its condition published prior to its appointment; provided
that such reports are published at least annually pursuant to Law or to the
requirements of a federal or state supervising or examining authority. After
acceptance in writing of such appointment by the successor warrant agent, such
successor warrant agent shall be vested with all the authority, powers, rights,
immunities, duties and obligations of its predecessor warrant agent with like
effect as if originally named as warrant agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor warrant agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor warrant agent all the
authority, powers and rights of such predecessor warrant agent hereunder; and
upon request of any successor warrant agent, the Company shall make, execute,
acknowledge and deliver any and all instruments in writing to more fully and
effectually vest in and conform to such successor warrant agent all such
authority, powers, rights, immunities, duties and obligations. Upon assumption
by a successor warrant agent of the duties and responsibilities hereunder, the
predecessor warrant agent shall deliver and transfer, at the expense of the
Company, to the successor warrant agent any property at the time held by it
hereunder. As soon as practicable after such appointment, the Company shall give
notice thereof to the predecessor warrant agent, the Global Warrant Holder and
each transfer agent for its Common Shares. Failure to give such notice, or any
defect therein, shall not affect the validity of the appointment of the
successor warrant agent.
(d)    Any entity into which the Warrant Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Warrant Agent shall be a party, or any
Person succeeding to all or


- 29 -    



--------------------------------------------------------------------------------






substantially all of the corporate trust or agency business of the Warrant
Agent, shall be the successor warrant agent under this Warrant Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties hereto; provided that such entity would be eligible for appointment
as a successor warrant agent under Section 6.03(c). In case at the time such
successor to the Warrant Agent shall succeed to the agency created by this
Warrant Agreement, any Global Warrant Certificate shall have been countersigned
but not delivered, any such successor to the Warrant Agent may adopt the
countersignature of the original Warrant Agent and deliver such Global Warrant
Certificate so countersigned, and in case at that time any Global Warrant
Certificates shall not have been countersigned, any successor to the Warrant
Agent may countersign such Global Warrant Certificate either in the name of the
predecessor Warrant Agent or in the name of the successor Warrant Agent; and in
all such cases such Global Warrant Certificate shall have the full force
provided in the Global Warrant Certificate and in this Warrant Agreement.
(e)    In case at any time the name of the Warrant Agent shall be changed and at
such time any Global Warrant Certificate shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Global Warrant Certificate so countersigned; and in case
at that time any Global Warrant Certificate shall not have been countersigned,
the Warrant Agent may countersign such Global Warrant Certificate either in its
prior name or in its changed name; and in all such cases such Global Warrant
Certificate shall have the full force provided in the Global Warrant Certificate
and in this Warrant Agreement.
Section 6.04    Compensation; Further Assurances. The Company agrees that it
will (a) pay the Warrant Agent reasonable compensation for its services as
Warrant Agent in accordance with Exhibit C attached hereto and, except as
otherwise expressly provided, will pay or reimburse the Warrant Agent upon
written demand for all reasonable and documented expenses, disbursements and
advances incurred or made by the Warrant Agent in accordance with any of the
provisions of this Warrant Agreement (including the reasonable compensation,
expenses and disbursements of its agents and counsel incurred in connection with
the execution and administration of this Agreement), except any such expense,
disbursement or advance as may arise from its or any of their gross negligence,
willful misconduct or bad faith, and (b) perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Warrant Agent for the carrying out or performing of the provisions of
this Warrant Agreement.
Section 6.05    Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in good faith and
in accordance with such written opinion or advice.
Section 6.06    Proof of Actions Taken. Whenever in the performance of its
duties under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be


- 30 -    



--------------------------------------------------------------------------------






proved or established by the Company prior to taking or suffering or omitting
any action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of bad faith on the part of
the Warrant Agent, be deemed to be conclusively proved and established by an
Officer’s Certificate delivered to the Warrant Agent; and such Officer’s
Certificate shall, in the absence of bad faith on the part of the Warrant Agent,
be full warrant to the Warrant Agent for any action taken, suffered or omitted
in good faith by it under the provisions of this Warrant Agreement in reliance
upon such Officer’s Certificate; but in its discretion the Warrant Agent may in
lieu thereof accept other evidence of such fact or matter or may require such
further or additional evidence as to it may seem reasonable.
Section 6.07    Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or any Global Warrant Certificate (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.
Section 6.08    Validity of Agreement. From time to time, the Warrant Agent may
apply to any Appropriate Officer for instruction and the Company shall provide
the Warrant Agent with such instructions concerning the services to be provided
hereunder. The Warrant Agent shall not be held to have notice of any change of
authority of any Person, until receipt of notice thereof from the Company. The
Warrant Agent shall not be under any responsibility in respect of the validity
of this Warrant Agreement or the execution and delivery hereof or in respect of
the validity or execution of any Global Warrant Certificate (except its
countersignature thereof); nor shall it be responsible for any breach by the
Company of any covenant or condition contained in this Warrant Agreement or in
any Global Warrant Certificate; nor shall it by any act hereunder be deemed to
make any representation or warranty as to the authorization or reservation of
any Common Shares to be issued pursuant to this Warrant Agreement or any
Warrants or as to whether any Common Shares will, when issued, be validly issued
and fully paid and non-assessable. The Warrant Agent and its agents and
subcontractors shall not be liable and shall be indemnified by the Company for
any action taken or omitted by Warrant Agent in reliance upon any Company
instructions except to the extent that the Warrant Agent had actual knowledge of
facts and circumstances that would render such reliance unreasonable.
Section 6.09    Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents provided that the Warrant Agent
shall remain responsible for the activities or omissions of any such agent or
attorney and reasonable care has been exercised in the selection and in the
continued employment of such attorney or agent.
Section 6.10    Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility to the Company or to any Global Warrant Holder for
any action taken or not taken (i) in reliance on any notice, resolution, waiver,
consent, order, certificate, or other paper, document or instrument believed by
it to be genuine and to have been signed, sent or presented by the proper party
or parties or (ii) in relation to its services under this Warrant Agreement,
unless such liability arises out of or is attributable to the Warrant Agent’s
gross negligence,


- 31 -    



--------------------------------------------------------------------------------






material breach of this Warrant Agreement, or willful misconduct or bad faith or
material breach of any representation or warranty of the Warrant Agent
hereunder. The Company agrees to indemnify the Warrant Agent and save it
harmless against any and all losses, expenses and liabilities, including
judgments, costs and reasonable counsel fees, for anything done or omitted in
good faith by the Warrant Agent in the execution of this Warrant Agreement or
otherwise arising in connection with this Warrant Agreement, except as a result
of the Warrant Agent’s gross negligence, material breach of this Warrant
Agreement, willful misconduct or bad faith (as determined by a court of
competent jurisdiction in a final non- appealable judgment) or material breach
of any representation or warranty of the Warrant Agent hereunder. The Warrant
Agent shall be liable hereunder only for its gross negligence, material breach
of this Warrant Agreement, willful misconduct or bad faith (as determined by a
court of competent jurisdiction in a final non-appealable judgment) or its
material breach of any representation or warranty of the Warrant Agent
hereunder, for which the Warrant Agent is not entitled to indemnification under
this Warrant Agreement. Notwithstanding anything contained herein to the
contrary, the Warrant Agent’s aggregate liability during any term of this
Agreement with respect to, arising from, or arising in connection with this
Agreement, or from all services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed, the amounts paid hereunder by the Company to the Warrant Agent
as fees and charges, but not including reimbursable expenses, during the twelve
(12) months immediately preceding the event for which recovery from Warrant
Agent is being sought. Neither party to this Agreement shall be liable to the
other party for any consequential, indirect, punitive, special or incidental
damages under any provisions of this Agreement or for any consequential,
indirect, punitive, special or incidental damages arising out of any act or
failure to act hereunder even if that party has been advised of or has foreseen
the possibility of such damages.
Section 6.11    Legal Proceedings. The Warrant Agent shall be under no
obligation to institute any action, suit or legal proceeding or to take any
other action likely to involve expense unless the Company, the Global Warrant
Holder or any applicable Participant on behalf of a Beneficial Owner shall
furnish the Warrant Agent with reasonable indemnity for any costs and expenses
which may be incurred, but this provision shall not affect the power of the
Warrant Agent to take such action as the Warrant Agent may consider proper,
whether with or without any such security or indemnity. The Warrant Agent shall
promptly notify the Company and the Global Warrant Holder in writing of any
claim made or action, suit or proceeding instituted against it arising out of or
in connection with this Warrant Agreement.
Section 6.12    Actions as Agent. The Warrant Agent shall act hereunder solely
as agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof. The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement. No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent. The Warrant Agent shall not be
liable for anything that it may do or refrain from doing in good faith in
connection with this Warrant Agreement except for its own gross negligence,
willful misconduct or bad faith.


- 32 -    



--------------------------------------------------------------------------------






Section 6.13    Appointment and Acceptance of Agency. The Company hereby
appoints the Warrant Agent to act as agent for the Company in accordance with
the instructions set forth in this Warrant Agreement, and the Warrant Agent
hereby accepts the agency established by this Warrant Agreement and agrees to
perform the same upon the terms and conditions herein set forth or as the
Company and the Warrant Agent may hereafter agree.
Section 6.14    Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder. The Warrant Agent may assign this Agreement or any rights and
obligations hereunder, in whole or in part, to an Affiliate thereof with the
prior consent of the Company, provided that the Warrant Agent may make such an
assignment without consent of the Company to any successor to the Warrant Agent
by consolidation, merger or transfer of its assets subject to the terms and
conditions of the Agreement.
Section 6.15    Notices. Any notice or demand authorized by this Warrant
Agreement to be given or made to the Company shall be sufficiently given or made
if sent by mail first-class, postage prepaid, addressed (until another address
is filed in writing by the Company with the Warrant Agent), as follows:
Attention: Chris Abundis, Secretary
Swift Energy Company
16825 Northchase Drive, Suite 400
Houston, TX 77046
with a copy to counsel designated by the Company.
Any notice or demand authorized by this Warrant Agreement to be given or made to
the Warrant Agent shall be sufficiently given or made if sent by mail
first-class, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company), as follows:
American Stock Transfer & Trust Company, LLC
Attention:    Ted Wiener
Email:    TWiener@amsotck.com
Any notice or demand authorized by this Warrant Agreement to be given or made to
the Global Warrant Holder shall be sufficiently given or made if sent by
first-class mail, postage prepaid to the last address of the Global Warrant
Holder as it shall appear on the Warrant Register.
Section 6.16    Applicable Law; Jurisdiction. The validity, interpretation and
performance of this Warrant Agreement and of the Global Warrant Certificates
shall be governed in accordance with the laws of the State of New York. The
parties hereto irrevocably consent to the exclusive jurisdiction of the courts
of the State of New York and any federal court located in such state in
connection with any action, suit or proceeding arising out of or relating to
this Warrant Agreement.


- 33 -    



--------------------------------------------------------------------------------






Section 6.17    Waiver of Jury Trial. EACH OF THE COMPANY AND THE WARRANT AGENT
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS WARRANT
AGREEMENT OR A WARRANT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE EACH SUCH PERSON HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PERSON MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS WARRANT AGREEMENT OR A
WARRANT. EACH OF THE COMPANY AND THE WARRANT AGENT CERTIFIES AND ACKNOWLEDGES
THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) SUCH PERSON
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) SUCH PERSON
MAKES THIS WAIVER VOLUNTARILY, AND (d) SUCH PERSON HAS BEEN INDUCED TO ENTER
INTO THIS WARRANT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 6.18    Benefit of this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation other than the parties hereto and the Global Warrant
Holder any right, remedy or claim under or by reason of this Warrant Agreement
or of any covenant, condition, stipulation, promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements in this Warrant
Agreement contained shall be for the sole and exclusive benefit of the parties
hereto and their successors and of the Global Warrant Holder.
Section 6.19    Registered Global Warrant Holder. Prior to due presentment for
registration of Transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
Person and shall not be liable for any registration of Transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of Transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith.
Section 6.20    Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.
Section 6.21    Counterparts. This Warrant Agreement may be executed in any
number of counterparts on separate counterparts, each of which so executed shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.


- 34 -    



--------------------------------------------------------------------------------






Section 6.22    Entire Agreement. This Warrant Agreement and the Global Warrant
Certificates constitute the entire agreement of the Company, the Warrant Agent
and Global Warrant Holder with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, among
the Company, the Warrant Agent and the Global Warrant Holder with respect to the
subject matter hereof.
Section 6.23    Severability. Wherever possible, each provision of this Warrant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant Agreement.
Section 6.24    Termination. This Warrant Agreement, as it relates to the 2019
Warrants and the 2020 Warrants shall terminate at the 2019 Expiration Date and
the 2020 Expiration Date, respectively (or Close of Business on the Settlement
Date with respect to any Exercise Notice delivered prior to the applicable
Expiration Date). Notwithstanding the foregoing, this Warrant Agreement, as it
relates to the 2019 Warrants and the 2020 Warrants will terminate on such
earlier date on which all outstanding 2019 Warrants or the 2020 Warrants have
been exercised, respectively. All provisions regarding indemnification,
warranty, liability and limits thereon shall survive the termination or
expiration of this Warrant Agreement.
Section 6.25    Confidentiality. The Warrant Agent and the Company agree that
(a) personal, non-public Global Warrant Holder and Beneficial Owner information
which is exchanged or received pursuant to the negotiation or the carrying out
of this Agreement and (b) the fees for services set forth in the attached
schedule shall remain confidential, and shall not be voluntarily disclosed to
any other person, except disclosures pursuant to applicable securities Laws or
otherwise as may be required by Law, including, without limitation, pursuant to
subpoenas from state or federal government authorities.
[signature pages follow]




- 35 -    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.
SWIFT ENERGY COMPANY
By:
/s/ Alton D. Heckaman, Jr.    

Name: Alton D. Heckaman, Jr.
Title: Executive Vice President and Chief
Financial Officer


American Stock Transfer & Trust Company, LLC
By:
/s/ Paula Caroppoli    

Name: Paula Caroppoli
Title: Senior Vice President


[SIGNATURE PAGE TO WARRANT AGREEMENT]



--------------------------------------------------------------------------------






SCHEDULE A
SCHEDULE OF INCREASES OR DECREASES IN WARRANTS
The initial Number of Warrants is 4,285,714. In accordance with the Warrant
Agreement dated as of April 22, 2016 among the Company and American Stock
Transfer & Trust Company, LLC, as Warrant Agent, the following increases or
decreases in the Number of Warrants have been made:
Date
Amount of increase in Number of Warrants evidenced by this Global Warrant
Amount of decrease in Number of Warrants evidenced by this Global Warrant
Number of Warrants evidenced by this Global Warrant following such decrease or
increase
Signature of authorized signatory
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT A
FORM OF 2019 GLOBAL WARRANT CERTIFICATE
No. 1
 
 
CUSIP NO. 87073T 113



UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO SWIFT ENERGY
COMPANY (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.


A-1

--------------------------------------------------------------------------------






Swift Energy Company
April [ ], 2016
NUMBER OF WARRANTS: Initially, 2,142,857 Warrants, subject to adjustment as
described in the Warrant Agreement dated as of April 22, 2016 between Swift
Energy Company and American Stock Transfer & Trust Company, LLC, as Warrant
Agent (as supplemented or amended, the “Warrant Agreement”), each of which is
exercisable for one Common Share.
EXERCISE PRICE: Initially, $80.00 per Warrant, subject to adjustment as
described in the Warrant Agreement. FORM OF SETTLEMENT:
Full Physical Settlement: If Full Physical Settlement is elected, the Company
shall deliver, against payment of the Exercise Price, a number of Common Shares
equal to the number of Warrants exercised.
Net Share Settlement: If Net Share Settlement is elected, the Company shall
deliver, without any Cash payment therefor, a number of Common Shares equal to
the quotient determined by dividing (i) the Fair Value (as of the Exercise Date)
of the number of Common Shares deliverable pursuant to Full Physical Settlement
minus the Exercise Price that would be payable pursuant to Full Physical
Settlement by (ii) the Fair Value determined pursuant to the above clause (i).
DATES OF EXERCISE: At any time, and from time to time, prior to the Close of
Business on the Expiration Date.
EXPIRATION DATE: The Close of Business on April 22, 2019.
This Global Warrant Certificate certifies that:
[ ], or its registered assigns, is the Global Warrant Holder of the Number of
Warrants (the “Warrants”) specified above (such number subject to adjustment
from time to time as described in the Warrant Agreement).
Reference is hereby made to the further provisions of this Global Warrant
Certificate set forth on the reverse hereof, and such further provisions shall
for all purposes have the same effect as though fully set forth in this place.
This Global Warrant Certificate shall not be valid unless countersigned by the
Warrant Agent.
In the event of any inconsistency between the Warrant Agreement and this Global
Warrant Certificate, the Warrant Agreement shall govern.


A-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Swift Energy Company has caused this instrument to be duly
executed as of the date first written above.
SWIFT ENERGY COMPANY
By:
 
Name:
Title:





A-3

--------------------------------------------------------------------------------






Certificate of Authentication
These are the Warrants referred to in the above-mentioned Warrant Agreement.
Countersigned as of the date above written:
American Stock Transfer & Trust Company, LLC,
as Warrant Agent
By:
 
 
Authorized Officer





A-4

--------------------------------------------------------------------------------






SWIFT ENERGY COMPANY
The Warrants evidenced by this Global Warrant Certificate are part of a duly
authorized issue of Warrants issued by the Company pursuant to the Warrant
Agreement, dated as of April 22, 2016 (as it may be amended or supplemented, the
“Warrant Agreement”), between the Company and American Stock Transfer & Trust
Company, LLC, as Warrant Agent, and are subject to the terms and provisions
contained in the Warrant Agreement, to all of which terms and provisions the
Global Warrant Holder consents by issuance of this Global Warrant Certificate.
Without limiting the foregoing, all capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Warrant Agreement.
The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.
This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York.


A-5

--------------------------------------------------------------------------------






FORM OF ASSIGNMENT
FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:
Name, Address and Zip Code of Assignee
 
 
 
and irrevocably appoints
Name of Agent
 

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.
[Signature page follows]
Date: [ ]
 
 
Name of Assignor
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
(Sign exactly as your name appears on this Certificate)



NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.




A-6

--------------------------------------------------------------------------------






FORM OF 2020 GLOBAL WARRANT CERTIFICATE
No. 1
 
 
CUSIP NO. 87073T 121



UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO SWIFT ENERGY
COMPANY (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.


B-1

--------------------------------------------------------------------------------






Swift Energy Company
April [ ], 2016
NUMBER OF WARRANTS: Initially, 2,142,857 Warrants, subject to adjustment as
described in the Warrant Agreement dated as of April 22, 2016 between Swift
Energy Company and American Stock Transfer & Trust Company, LLC, as Warrant
Agent (as supplemented or amended, the “Warrant Agreement”), each of which is
exercisable for one Common Share.
EXERCISE PRICE: Initially, $86.18 per Warrant, subject to adjustment as
described in the Warrant Agreement. FORM OF SETTLEMENT:
Full Physical Settlement: If Full Physical Settlement is elected, the Company
shall deliver, against payment of the Exercise Price, a number of Common Shares
equal to the number of Warrants exercised.
Net Share Settlement: If Net Share Settlement is elected, the Company shall
deliver, without any Cash payment therefor, a number of Common Shares equal to
the quotient determined by dividing (i) the Fair Value (as of the Exercise Date)
of the number of Common Shares deliverable pursuant to Full Physical Settlement
minus the Exercise Price that would be payable pursuant to Full Physical
Settlement by (ii) the Fair Value determined pursuant to the above clause (i).
DATES OF EXERCISE: At any time, and from time to time, prior to the Close of
Business on the Expiration Date.
EXPIRATION DATE: The Close of Business on April 22, 2020.
This Global Warrant Certificate certifies that:
[ ], or its registered assigns, is the Global Warrant Holder of the Number of
Warrants (the “Warrants”) specified above (such number subject to adjustment
from time to time as described in the Warrant Agreement).
Reference is hereby made to the further provisions of this Global Warrant
Certificate set forth on the reverse hereof, and such further provisions shall
for all purposes have the same effect as though fully set forth in this place.
This Global Warrant Certificate shall not be valid unless countersigned by the
Warrant Agent.
In the event of any inconsistency between the Warrant Agreement and this Global
Warrant Certificate, the Warrant Agreement shall govern.


B-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Swift Energy Company has caused this instrument to be duly
executed as of the date first written above.
SWIFT ENERGY COMPANY
By:
 
Name:
Title:





B-3

--------------------------------------------------------------------------------






Certificate of Authentication
These are the Warrants referred to in the above-mentioned Warrant Agreement.
Countersigned as of the date above written:
American Stock Transfer & Trust Company, LLC,
as Warrant Agent
By:
 
 
Authorized Officer





B-4

--------------------------------------------------------------------------------






SWIFT ENERGY COMPANY
The Warrants evidenced by this Global Warrant Certificate are part of a duly
authorized issue of Warrants issued by the Company pursuant to the Warrant
Agreement, dated as of April 22, 2016 (as it may be amended or supplemented, the
“Warrant Agreement”), between the Company and American Stock Transfer & Trust
Company, LLC, as Warrant Agent, and are subject to the terms and provisions
contained in the Warrant Agreement, to all of which terms and provisions the
Global Warrant Holder consents by issuance of this Global Warrant Certificate.
Without limiting the foregoing, all capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Warrant Agreement.
The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.
This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York.


B-5

--------------------------------------------------------------------------------






FORM OF ASSIGNMENT
FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:
Name, Address and Zip Code of Assignee
 
 
 
and irrevocably appoints
Name of Agent
 

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.
[Signature page follows]
Date: [ ]
 
 
Name of Assignor
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
(Sign exactly as your name appears on this Certificate)



NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.




B-6

--------------------------------------------------------------------------------








EXHIBIT C
Form of Exercise Notice
[Address]


Attention: Transfer Department
Re:
Warrant Agreement dated as of April 22, 2016 between Swift Energy Company (the
“Company”) and American Stock Transfer & Trust Company, LLC, as Warrant Agent
(as it may be supplemented or amended, the “Warrant Agreement”)

The undersigned hereby irrevocably elects to exercise the right, represented by
the Global Warrant Certificate No. held for its benefit through the book-entry
facilities of The Depository Trust Company (the “Depository”), to exercise
Warrants and receive the consideration deliverable in exchange therefor pursuant
to the following settlement method (check one):
¨     Full Physical Settlement Net Sale Settlement
¨    If Full Physical Settlement is elected, the undersigned shall tender
payment of the Exercise Price therefore in accordance with instructions received
from the Warrant Agent.
Please check below if this exercise is contingent upon a registered public
offering or any Change of Control in accordance with Section 3.02(e) of the
Warrant Agreement.
¨     This exercise is being made in connection with a registered public
offering or any other Change of Control; provided, that in the event that such
transaction shall not be consummated, then this exercise shall be deemed
revoked.
THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO CLOSE OF
BUSINESS ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY YOU OF THE
ADDRESS AND PHONE NUMBER WHERE YOU CAN CONTACT THE WARRANT AGENT AND TO WHICH
WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.
ALL CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE
MEANINGS SET FORTH IN THE WARRANT AGREEMENT.
By:
 
 
Authorized Signature
Address:
Telephone:







C-1

--------------------------------------------------------------------------------






EXHIBIT D
Fee Schedule
The Company shall pay the Warrant Agent for performance of its services under
this Agreement such compensation as shall be agreed in writing between the
Company and the Warrant Agent.


























    


D-1